Title: I. Samuel Culper, Jr., to John Bolton, 6 August 1779
From: Culper, Samuel Jr.
To: Bolton, John


          
            6th Augt
          
          Since my last the number of the enemy within these lines have not been augmented by arrivals. I have received your favour of the 30th of July with the vials 1 & 2—The contents shall be duly observed. The Raisonable with four frigates sailed from this the day I mentioned—but did not sail from the hook till a few days ago—The Rainbow with two sloops of war are said to be cruising off the Delaware bay. The Romulus with two frigates are supposed to be cruising in Boston bay—and the Greyhound is cruising alone. I am sorry that I cannot give you an exact account of the situation of the troops. You may think that I have not taken sufficient pains to obtain it. I assure you that I have, and find it more difficult than I expected—It is in some measure owing to my not having got into a regular line of getting intelligence—To depend upon common reports would not do—I saw and conversed with two officers of different corps from Kings bridge from neither of whom I could obtain an account of the situation of the army there—I was afraid of being too particular. I saw a person who had been through out all West Chester and came in yesterday, who told me that there were 2000 troops out from Kingsbridge. This

I by no means give as certain. The number on Staten Island does not exceed 1000. The whole of the guards, two Hessian Regiments—the 54th and some of the 46 in Town—A detatchment of 100 from the Hessians are at Brookline, and the 3d Battalion of G. Delancy’s brigade consisting of about 200 are at Lloyds neck Long Island near half of which are acting as marines on board armed vessels and a guard of about 20 men are at Jamaica, where G. D[e Lancey] resides. These are all on Long Island. They have began to fortify at the narrows on the Staten Island side; and to refit the fortifications on the battery in this City. They have done nothing more than lay the plat-forms and not but one gun mounted, which has been there for a long time past. The cannon for the forts are expected in the fleet. we have positive accounts of the French having taken the Island of St Vinc[e]nts and Grenada, and that there has been an engagement betwixt Byron and D’Estaing in which according to publick reports Byron came off victorious—But from many circumstances we have reason to beleive he had the worst of it: and indeed all the most intelligent of the tories think so—This with Stoney-point, and the uncertanty when the fleet from England will arrive, discourages them very much. Admiral Arbuthnot certainly did sail for this port, but hearing that the French had landed on the Island of Jersey, went there, where he may meet with such diversion as may detain him for some time. There appears no prospect of a speedy movement from this. But it is generally reported and beleived by the most knowing ones that there will be a detachment sent from this to the Southward as soon as the works are put in a proper state of defence. However some think that no troops can be spared at any rate till a reinforcement arrives.
          Arrivals. a small fleet from Rhode Island a few days ago—The Renown from same place on wednesday evening; and last evening a privateer brig of 14 guns belonging to New-London taken by the grey hound off the East end of Long Island. A fleet of four or five armed ships will sail in about a week for the West Indies. The guard boats are still kept out which make it impossible to send any letters by a shorter route—as soon as I can find an opportunity you may depend that I will embrace it—The renown and Daphne are the only ships of war in port. In my next will if possible give you a particular account of the situation of the troops. yours &c.
          
            Culper Junr
          
        